Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 16, 2020

The Court of Appeals hereby passes the following order:

A21I0046. MYRON IRBY v. SABRINA BARNES.

      In this personal injury action arising from an auto accident, the trial court
issued an order denying the defendant’s “Motion to Dismiss Plaintiff’s Complaint or
Alternatively Motion for Summary Judgment” on August 4, 2020. The court certified
its order for immediate review on August 12, 2020. The defendant then filed this
application for interlocutory appeal on September 1, 2020. We, however, lack
jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. OCGA § 5-6-34 (b) also requires that the applicant file the
application for interlocutory appeal within ten days after entry of the certificate of
immediate review. However, the defendant filed this application 20 days after the trial
court issued its certificate of immediate review. Accordingly, the defendant’s
application is untimely and is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/16/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.